Citation Nr: 1451726	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-12 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for insomnia.

2.  Entitlement to increases in the "staged" (10 percent from May 24, 2010, and 20 percent from March 7, 2012) ratings assigned for low back disc herniation.

3.  Entitlement to a rating in excess of 40 percent for radiculopathy of the right lower extremity.

4.  Entitlement to an effective date earlier than May 24, 2010, for award of a separate evaluation for radiculopathy of the right lower extremity as a neurological manifestation of the Veteran's low back disability.  

5.  Entitlement to an effective date earlier than May 24, 2010, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to an effective date earlier than May 24, 2010, for the grant of basic eligibility to Dependents' Educational Assistance (DEA).   
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1992 to May 1996.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO) (which assigned separate ratings of 40 and 10 percent for the neurological and musculoskeletal manifestations, respectively, of the Veteran's service-connected low back disc herniation with associated radiculopathy of the right lower extremity, effective May 24, 2010) and an April 2012 rating decision of the Reno, Nevada, VARO (which granted service connection for insomnia, increased the rating for low back disc herniation to 20 percent (effective March 7, 2012), and granted entitlement to TDIU and DEA (effective May 24, 2010)).   His claims file is in the jurisdiction of the Reno, Nevada, VARO.

The Board notes that earlier processing of this appeal included the issue of the propriety of the reduction in the rating for the Veteran's low back disability with neurological symptoms.  The most recent supplemental statement of the case has identified this properly as entitlement to an increased rating for the musculoskeletal component of this disability, as the rating decision in which a reduction was alleged in fact increased, and did not reduce, the (cumulative) rating for the Veteran's low back disability with neurological symptoms.  The issues are characterized above accordingly.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regarding the issues seeking increased ratings and earlier effective dates assigned for the specific disabilities, the Board notes that the record appears to be incomplete.  An effective date for an increased rating prior to the date of claim may be granted if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Consequently, in this case VA must consider the evidence from May 2009 (a year prior to the May 2010 claims on appeal) to determine if there was an ascertainable increase in the Veteran's low back disability with associated neurological manifestations.  

The record reflects that the Veteran took prescribed pain medication for his low back disability throughout the period under consideration.  Presumably the prescriptions are renewed based on regular clinical evaluations; however, the record does not contain any records of treatment during the period between February 2009 and April 2010.  Therefore, potentially pertinent treatment records appear to be outstanding, and must be sought.  Notably, records of any VA treatment are constructively of record.

Regarding a rating in excess of 30 percent for insomnia, the Veteran alleges that he has symptoms that have not been considered in the rating assigned.  See May 2012 Notice of Disagreement (alleging memory loss).  The March 2012 VA examination did not address this symptom, and is therefore inadequate.  Remand for a new examination that considers all claimed symptomatology is required.

The issues seeking earlier effective dates for the grants of TDIU and DEA are inextricably intertwined with the other issues being remanded, and consideration of those claims must be deferred at this time.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any and all VA evaluations and/or treatment he has received for his low back disc herniation with associated neurological manifestations, particularly for the time period one year prior to his May 2010 claim, and to provide authorizations for VA to secure records of any such private treatment.  The RO should secure for the record complete clinical records of all relevant evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate medical provider to determine the nature and current severity of all manifestations (and associated functional limitations) of his service-connected insomnia.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a summary of all  symptoms (and functional impairment) he alleges are associated with his service connected insomnia, note whether they are found on (or consistent with the findings on) examination (specifically including memory loss, as he has alleged), and opine whether they are indeed symptoms or complications of the service connected insomnia. 
The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record, arrange for any further development indicated with respect to the claims for earlier effective dates for the grants of TDIU and DEA, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

